MCDONALD, C. J.,
dissenting. I disagree with the majority opinion and would construe General Statutes § 38a-334 to require the defendant, whose municipal truck the plaintiff was operating, to afford the plaintiff uninsured and underinsured motorist protection.
Section 38a-334 (a) requires such coverage for private passenger motor vehicles, as defined in General Statutes § 38a-363 (e), including “motor vehicles with a commercial registration, as defined in section 14-1 . . . .” General Statutes § 14-1 (a) (12) defines “ ‘[c]om*439mercial registration’ ” to mean “the type of registration required for any motor vehicle designed or used to transport merchandise, freight or persons in connection with any business enterprise, unless a more specific type of registration is authorized and issued for such class of vehicle . . . .” Common experience teaches us that the defendant’s Ford Yankee coach F-350, which was equipped with a Ford Ambulance Preparation Package, was designed to cany persons and loads in connection with business enterprises, and it therefore falls under the statutory definition. Because “no part of a legislative enactment is to be treated as insignificant or unnecessary, and there is a presumption of purpose behind every sentence, clause or phrase ... [so that] no word [or phrase] in a statute is to be treated as superfluous”; (internal quotation marks omitted) State v. Payne, 240 Conn. 766, 771-72, 695 A.2d 525 (1997); we should consider every word in the statute, including the word “designed” found in § 14-1 (a) (12).
The type of registration “required for” the vehicle at issue here was the one that was in fact issued by the commissioner of motor vehicles, a municipal number plate as provided by General Statutes § 14-12 (k).1 I would conclude that the exception contained in § 14-1 (a) (12), which exempts from the general definition of “commercial registration” a more specific type of registration that is authorized and issued by the commissioner for such class of vehicle, does not apply to a truck with a municipal number plate. I do so because municipal plates are authorized and issued to all classes of municipal motor vehicles, including sedans, station wagons, and trucks of all kinds. I would interpret the *440exception contained in § 14-1 (a) (12) to refer only to “class[es] of vehicle[s]” for which the commissioner authorized and issued a specific type of registration such as those found in General Statutes § 14-25a (certain construction equipment); General Statutes § 14-25b (special mobile equipment); and General Statutes § 14-26 (motor or service buses, taxicabs, school buses, motor vehicles in livery service and school buses used in part in livery service).
The majority’s construction of § 38a-334 leads to a result where the plaintiff would have been covered while driving “a private passenger motor vehicle” such as a sedan, station wagon or a light pickup truck owned by the defendant, but he is not covered here because the municipal vehicle was a heavier truck. We should not conclude that the legislature intended such a result. Our interpretation should be consistent with the primary intent of uninsured and underinsured motorist coverage legislation. “We must avoid a construction that fails to attain a rational and sensible result that bears directly on the purpose the legislature sought to achieve.” Turner v. Turner, 219 Conn. 703, 713, 595 A.2d 297 (1991). That intent, we have recognized, is to make uninsured and underinsured motorist protection available to the broadest number of accident victims. See Harvey v. Travelers Indemnity Co., 188 Conn. 245, 250-51, 449 A.2d 157 (1982) (“it is the intent of the legislature to provide broad coverage to victims of uninsured motorists”).
This decision exempts every heavy municipal truck from required coverage and deprives a great number of accident victims of that coverage.
Accordingly, I respectfully dissent.

 General Statutes § 14-12 (lc) provides in relevant part: “[T]he commissioner shall issue to a municipality, as defined in section 7-245, or a regional solid waste authority comprised of several municipalities, upon receipt of an application by the municipality or regional solid waste authority, a general distinguishing number plate for use on a motor vehicle owned or leased by such municipality or regional solid waste authority.”